Messmore, J.
This is an action brought in the district court for Keith County by the Natural Gas Distributing Co., against the City of Ogallala, a municipal corporation, the mayor, and members of the city council of the city. The city of Ogallala is a city of the second class. The purpose of the action was to obtain a judgment enjoining the defendants from preventing the plaintiff putting into effect a rate schedule for the sale of gas to its customers in the city.
The plaintiff’s petition was in effect, with little variance, the same as that filed in the case of Nebraska Natural Gas Co. v. City of Lexington, ante p. 413, 93 N. W. 2d 179. To this petition the defendants filed a general demurrer. The demurrer was sustained. The plaintiff filed a motion for new trial which was overruled. The plaintiff appeals.
We deem it unnecessary to set forth the substance of *603the petition or to make any further inquiry into the law involved.
We conclude that this case is governed by the rules of law set out in the case of Nebraska Natural Gas Co. v. City of Lexington, supra, and the case of Kansas-Nebraska Natural Gas Co., Inc. v. City of St. Edward, ante p. 15, 91 N. W. 2d 69. Therefore, the judgment of the trial court should be, and is hereby, reversed and the cause remanded for further proceedings according to law.
Reversed and remanded.